DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 6-11, and 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Payzant (USPN 5,259,889, previously cited on the IDS filed 7/22/2021), further in view of Disch et al. herein referred to as “Disch” (DE 10 2015 214 300.7, reference made to USPN 2018/0213999 for translation, previously cited on the IDS filed 3/26/2021) and Kramer et al. herein referred to as “Kramer” (USPN 7,021,322).
As to claims 1-3, 6-11, and 16-18, Payzant discloses a dishwashing machine 10 (generally, see Figure 1) having a conveyor system where dishes are loaded onto dish racks 14 at a loading station 16 on the left of the machine, and are discharged after cleaning at the right side of the machine. Hood 20 is where the dishes are washed and rinsed. Due to the conveyor system in Payzant (see col. 5, lines 28-32) the dish racks 14 are automatically conveyed via motor 68 and associated mechanical elements. The sequence and timing of the machine operations are controlled automatically, and reliance is not placed upon human intervention (col. 10, lines 13-15). 
Payzant fails to disclose a recirculation system for its dishwashing machine, however, in the art of conveyor dishwashers, it is known to recirculate wash fluid to minimize the need for additional water resources, and reuse detergent as well, as taught by Disch at Paragraph [0050], which discloses the use of a recirculation tank that collects used water to be reused.
In Payzant, the hood has a door panel 26 that is openable. Payzant emphasizes the importance of automatic operation for its device, to minimize need for an operator for each load. However, it is unclear where the on/off and control panel is located. It would have been obvious to one having ordinary skill in the art at the time of the invention to place it on a surface that is eye level with an operator, such as the hood door panel, as there are limited other locations for such a device. This would allow an operator to easily see the processing step and general operating status of the device. Further, as taught by Disch, a control device 50 is known useful in the art of automatic conveyor dishwashing systems. The control 50 of Disch is designed to actuate the conveyor apparatus when dishes are detected at the inlet, and conversely deactivate the conveyor apparatus when no dishes are detected at the inlet (Paragraph [0029]. Disch further discloses use of sensors 31, 32 to detect the presence of dishes (Paragraph [0062]); dishes at the entry or exit can be detected. It would have been obvious to do the same in Payzant, so that the device operates automatically, as intended by Payzant as well as Disch. In its deactivation mode, it would be obvious to one having ordinary skill in the art at the time of the invention to open the hood door, to allow for essential unloading and loading. 
In Payzant, at Figure 2, for example, there are multiple cleaning zones, such as a washing zone 108 and a rinse zone 110.
Panel 26 in Payzant is movable in an up/down direction to allow access to the interior of the machine, as shown in Figure 1; however, it is unclear if the front and back of panel 26 are openable, or just one side. However, alternative hood configurations are known in the art, including a wrap-around hood shape (see Kramer at Figure 2). In Kramer, not just one side, but several sides of the hood can be raised to allow access from various sides (Kramer at Figure 2), and further, at each of the entrance and exit sides of the wash area there may be a conveyor, enabling ware racks to move in and out of the machine (Kramer at col. 4, lines 5-10). It would have been obvious to one having ordinary skill in the art at the time of the invention to utilize the multi-walled hood of Kramer in Payzant, to allow a user access to various sides of the cleaning area, create incoming and outgoing conveying sides, and contain cleaning wash fluid and/or cleaning chemicals during the cleaning process to ensure a cleaner area. Closing off the entrance and exit of the conveyor also further contains articles being washed that may jostle around, and thus prevents utensils or glasses from being inadvertently expelled during cleaning. 
Response to Amendment and Arguments
Claim amendments filed 3/21/2022 include claims 1-3, 6-11, 16-18; claims 4-5 and 12-15 are canceled and claims 17-18 are new. Amendments to the claims include newly added features clarifying the hood feature having a closeable entry and exit opening along the conveying path.
Applicant's arguments filed 3/21/2022 have been fully considered but they are not persuasive because of the new combination of references applied. Particularly, the newly added reference Kramer addresses the newly added features relating to the hood being movable between an up and down position, and therefore creating an entry and exit as claimed. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RITA P ADHLAKHA whose telephone number is (571)270-0378. The examiner can normally be reached M 10-4pm, Tu 10-2pm, W 10-4pm, and Th 10-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RITA P ADHLAKHA/Primary Examiner, Art Unit 1711